DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/28/2021 has been entered.  
4.	Currently claims 1 and 7 have been amended. Therefore, claims 1-20 are pending in this application.   
Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include at least the following reference characters not mentioned in the description: “1705”, “1708”, “1802”, “1805”, “1810”, “1820”, “1830”, “2000”, “2010”, “2020”, “2022”, “2030”, “2035”, “2040”, “2150”, “2152”, etc.
each and every reference character and/or symbol depicted in each and every figure (FIG 1 to FIG 28) is properly mentioned in the specification.  
In addition, regarding each of FIG 10 and FIG 11A, the elements depicted under “Structured Map Being Revealed” are not legible. Similarly, regarding FIG 23 to FIG 25 and FIG 27, the elements illustrated in each of these figures are not legible.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendment
6.	The amendment to claims 1 and 7 is sufficient to overcome the rejection set forth in the previous office-action under section §112(b). Accordingly, the Office withdraws the above rejection.     
Claim Rejections - 35 USC § 101
7.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to one of the four statutory categories, such as a system (per claims 1-6) or a method (per claims 7-20).   
(Step 2A) [Wingdings font/0xE0] Prong (i):
The current claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
—	Considering claim 1, the following claimed limitations recite an abstract idea: 
maintaining n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors; display representative of the first layer and including: a representation of a plurality nodes associated with concepts attributable to the first learning topic; a connector between the two nodes from plurality of nodes, the connector associated with an attribute defining the at least one of a relationship, function or dependency between the two nodes; a first indicator indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes; a second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic; obtain user interaction information corresponding to the n-dimensional knowledge landscape map information; characterize the user interaction as pertaining to the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer; selectively cause a modification to the n-dimensional knowledge landscape map information responsive to the characterized user interaction, wherein the modification includes a representation of the second layer including the additional node associated with the second layer.

—	Considering claim 7, the following claimed limitations recite an abstract idea: 
display at least a portion of n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors, wherein the display of the least a portion of the n-dimensional knowledge landscape map information includes: a representation of the first layer of the n-dimensional knowledge landscape map information, the representation of the first layer of the n-dimensional knowledge landscape map information including a first layer node associated with a concept attributable to the first learning topic and a representation of an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic; and a representation, in the first layer, of a connector between the additional node associated with the second layer and the first layer node, the connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the first layer node; obtaining user interaction information related to the displayed portion of the knowledge landscape map information; characterizing the user interaction information as pertaining to the additional node associated with the second layer; and selectively causing a modification to the n-dimensional knowledge landscape map information in response to the characterized user interaction, wherein the modification includes: a representation of the second layer of the n-dimensional knowledge landscape map information, the representation of the second layer of the n-dimensional knowledge landscape map information including the additional node associated with the second layer and one or more additional second layer nodes associated with the second layer of the n-dimensional knowledge landscape map information and associated with concepts attributable to the second learning topic; the representation of the connector between the additional node associated with the second layer and the first layer node; and a representation of at least one additional connector between the additional node associated with the second layer and the second layer node associated with the second layer of the n-dimensional knowledge landscape map information, the at least one additional connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the one or more additional second layer nodes associated with the n-dimensional knowledge landscape map information.

—	Considering claim 14, the following claimed limitations recite an abstract idea: 
associating user interaction information related to a display of a first layer of knowledge landscape map information corresponding to a first learning topic, wherein the display of the at least a portion of the knowledge landscape map information includes at least one node representing an identifiable concept defined according to a first learning topic and at least one node representing an identifiable concept defined according to a second learning topic; characterizing the user interaction information as pertaining to the at least one node representing an identifiable concept defined according to the second learning topic; and selectively causing a modification to the knowledge landscape map information response to the characterized user interaction, the modification including causing the display of a second layer of the knowledge landscape map information related to the second learning topic.

abstract idea since they correspond to certain methods of organizing human activity, which is part of the enumerated groupings of abstract ideas identified according to the current subject matter eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to teaching or following rules/instructions.
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a data store implemented on a computing device, a controller implemented on the computing device, a memory and a processor, a display, a graphical interface(s), etc., which are utilized to perform functions; such as: storing data (e.g. storing n-dimensional knowledge landscape map information, etc.); generating a graphical interface that includes a plurality of elements (e.g. a graphical interface that includes a representative of a layer, a plurality of nodes, a connector between two nodes, etc.); obtaining user interaction information; characterizing the interaction of the user; selectively modifying the graphical interface, etc.  
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the claimed additional elements are utilized merely to facilitate the abstract idea. The above demonstrates that the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. Instead, the additional elements are utilized merely as a tool to implement the abstract idea.  
The above further demonstrates that the claims do not provide an improvement over the relevant existing technology; and therefore, the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (see MPEP 2106). Particularly, the additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing content items into a memory, wherein the content items are organized according to one or more relationships; displaying, via a display interface, one or more content items; receiving, via conventional input unit, an input from a user; displaying, based on the analysis of the input received from the user, one or more relevant or modified content items, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is worth noting that—per the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. Particularly, the disclosure describes the utilization of one or more commercially available conventional computing devices (e.g. a workstation, a laptop, a tablet, etc.), wherein the conventional computing device is arranged to communicate with an online source (content provider) via a conventional communication network (e.g. the Internet); and thereby the computing device allows a user(s) to interact with one or more content items  (e.g. see the specification: ¶[0049] to ¶[0058], ¶[0230] to ¶[0233]).
It is further worth noting that the practice of utilizing the conventional computer system to facilitate the delivery pertinent information (e.g. educational content, etc.) to a user using one or more graphical interfaces, including the use of nodes and connectors 
The observations above confirm that the current claims fail to amount to “significantly more” than an abstract idea.
The analysis above already encompasses each of the current dependent claims (i.e. claims 2-6, 8-13 and 15-20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea and/or a further data manipulation process that a conventional computer system is serving to perform. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology, etc.). 
►	Applicant’s arguments directed to section §101 have been fully considered (i.e. the arguments filed on 07/28/2021). However, the arguments are not persuasive. 
(a)	Applicant argues,      
Claims 1-20 are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea. Applicant respectfully disagrees. Specifically, these claims do not recite concepts similar to those identified by courts as abstract ideas, and even if such a concept were recited, these claims recite "significantly more" than such a concept… 
1.	Claims 5, 7-15, 25, and 27-29 Satisfy Prong One of Step 2A 
The Office has characterized the abstract idea exception as including two groupings of subject matter. These groupings include "certain methods of organizing human activity," . . . 
In the Office Action, it is only alleged that Claims 1-20 recite "certain methods of organizing human activity" without any reference to any of the three sub-groupings. Notably, the only purported analysis for Step 2A provided in the Office Action identifies portions of the recitations of the independent claims as "directed to an abstract idea. " Applicant first notes that the Office Action has not followed the specific requirements of the Revised Guidance in that a conclusion of whether a claim is "directed" to an abstract idea can only be concluded after the analysis of whether the entirety of a claim recitation recites subject matter corresponding to an enumerated grouping (Step 2A) and the further analysis regarding integration into a practical application (Step 2B). Therefore, 
The Office Action provides no analysis as to why the identified recitations fall within the subject matter of the enumerated groupings. Applicant respectfully submits that when considered as a whole, there is no reasonable conclusion that these recitations would correspond to either certain methods of organizing human activity or mental processes . . .
Applicant has read the responsive analysis provided in the Office Action and finds the responsive does not address the fundamental issues presented by Applicant…


However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, Applicant appears to misconstrue the analysis presented in the Office  analysis. For instance, Applicant asserts that “[i]n the Office Action, it is only alleged that Claims 1-20 recite ‘certain methods of organizing human activity’ without any reference to any of the three sub-groupings” (emphasis added). However, contrary to the above assertion, the office-action identifies at least one activity, which is a part of one of the sub-groups. For instance, the previous office-action states, “the current claims correspond to following rules or instructions” (see page 6 of the previous office action, emphasis added). Consequently, Applicant’s assertion is not accurate. Of course, the current analysis also identifies at least one activity listed under one of the sub-groups.    
Applicant further asserts, “Applicant first notes that the Office Action has not followed the specific requirements of the Revised Guidance in that a conclusion of whether a claim is ‘directed’ to an abstract idea can only be concluded after the analysis of whether the entirety of a claim recitation recites subject matter corresponding to an enumerated grouping (Step 2A) and the further analysis regarding integration into a practical application (Step 2B)” (emphasis added). 
abstract idea”. Instead, the office-action states, for example, “[c]onsidering claim 1, the following claimed limitations recite an abstract idea” (see page 6 of the previous office-action, emphasis added). It is worth noting that similar expression is used with respect to claims 7 and 14. Furthermore, based on the analysis conducted under the second prong (Prong Two) of Step 2A, the Office has concluded that the claims are “directed to an abstract idea” (see page 8 of the previous office-action). In this regard, unlike Applicant’s assertion, Step 2B does not necessarily require any analysis to determine whether the claim integrates a judicial exception into a practical application. Instead, Step 2B analyzes whether the claim amounts to an inventive concept. Particularly, it is the second prong, under Step 2A, which involves the analysis to determine whether the claim integrates a judicial exception into a practical application. Consequently, Applicant appears to misconstrue the eligibility criteria established per section §101.  
Moreover, given the analysis presented under section §101, it is evident as to why the identified limitations fall within the enumerated groupings of abstract idea. For instance, considering claim 1 as an example, the identified limitations correspond to certain methods of organizing human activity, such as: storing data elements according to one or more rules (e.g. maintaining “n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers . . . wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors”); presenting to the user 
textual and/or graphical information representing the organized data elements (e.g. displaying “representative of the first layer and including: a representation of a plurality of nodes . . . a second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic”); obtaining input from the user regarding the presented textual and/or graphical information (e.g. obtaining “user interaction information” corresponding to ”the n-dimensional knowledge landscape map information; characterize the user interaction as pertaining to the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer”); and modifying the textual and/or graphical information presented to the user based on the input received from the user (e.g. selectively cause a modification to “the n-dimensional knowledge landscape map information responsive to the characterized user interaction”, wherein the modification includes “a representation of the second layer including the additional node associated with the second layer”).  
Thus, the current claims do recite limitations that fall within the enumerated groupings of abstract ideas; such as, certain methods of organizing human activity.  
Secondly, unlike Applicant’s assertion, the analysis does not necessarily apply a piecemeal review of the claims. Applicant asserts that “a piecemeal review of the claim recitations, such as ignoring generation of graphical interfaces or the recitations of data structures does not follow the Revised Guidance” (emphasis added). 
It is worth noting that the first prong, under Step 2A, does not require the additional elements to be identified. Instead, the first prong requires the Examiner to identify the abstract idea recited in the claim(s). In this regard, the graphical interfaces, which the computer generates, do not correspond to an abstract idea. Accordingly, 
additional elements, are separated from the abstract idea during the first prong of Step 2A. However, this does not necessarily imply that the analysis is ignoring the graphical interfaces. This is because the graphical interfaces are already considered in the second prong of Step 2A. Consequently, unlike Applicant’s assertion, the graphical interfaces are not ignored. It is also worth noting that Applicant has not specified the “data structures” that the analysis allegedly ignored.    
(b)	Applicant further argues,      
2. 	Claims 1-20 Satisfy Prong Two of Step 2A 
In Prong Two of Step 2A, the Examiner evaluates "whether the claim as a whole integrates the recited judicial exception into a practical application of the exception . . . 
Applicant respectfully submits that performance of Prong Two is unnecessary, since Prong One of the test determines that the aforementioned claims do not recite an abstract idea . . . Applicant submits that if the Office Action had only considered a piecemeal portion of the claim recitations in Step 2A, the remaining portions would have necessarily been considered in Step 2B. Such analysis is lacking. 
To the extent any individual recitation of the aforementioned claims is found to recite subject matter falling into the "certain methods of organizing human activity" grouping or "mental process", Applicant submits that these recitations integrate the subject matter of the enumerated groupings into a practical application. Applicant cannot provide specific examples to rely upon, however, because of the incomplete and inappropriate analysis in Step 2A. 
Accordingly, because the aforementioned claims are not directed to a concept that falls within the enumerated subject matter groupings, the claims pass Prong Two of Step 2A and are thus patent-eligible . . . 
3. 	Claims 5, 7-15, 25, and 27-29 Satisfy Step 2B 
As discussed above, Claims 1-20 satisfy either prong of Step 2A of the subject matter eligibility test. Performing Step 2B of the test is therefore unnecessary . . . Applicant respectfully submits that the claims are also patent-eligible under Step 2B, since they amount to "significantly more" than the abstract idea . . . 
Applicant respectfully submits that the aforementioned claims are also patent-eligible under Step 2B of the revised subject matter eligibility test because they recite additional elements that improve the functioning of a computer and are not well-understood, routine, or conventional . . .
4. 	The Claims Recite Patent Eligible Subject Matter 
In sum, the aforementioned claims pass the Office's subject matter eligibility test and are therefore patent eligible. These claims do not recite and are not directed to concepts that fall within any of the enumerated subject matter groupings that the Office has identified as ineligible. The claims are, rather, directed to an improvement in a computer-related technology. Further, even if the claims were nonetheless found to be directed to an abstract idea, the claims recite "significantly more" because the claims set forth additional elements that improve the performance of a computer and are not well-understood, routine, or conventional . . . 

Firstly, despite asserting that the claims do not recite an abstract idea, Applicant has not presented any analysis to negate the abstract idea identified under section §101. It is clear from the recited limitations that the claims recite an abstract idea. For instance, claim 1 recites, “the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers . . . wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors”.  As evident from the excerpt above, the limitations are reciting the organization of information, which is indeed an abstract idea. Consequently, unlike Applicant’s conclusion, the claims do recite an abstract idea. 
In addition, Applicant’s assertions do not appear to be consistent with the analysis presented under the second prong of Step 2A, Applicant asserts, “the Office Action only identifies a ‘data store implemented on a computing device, a controller implemented on a memory and a processor, a display, a graphical interface, etc.’ as the claim recitations that were considered in the Step 2B” (emphasis added).
However, the analysis of the claimed computer elements (additional elements) is conducted in the second prong of Step 2A. Particularly, under the second prong of Step 2A, the claim is evaluated in order to determine whether the additional elements integrate the abstract idea into a practical application. Of course, when the claim fails to integrate the abstract idea into a practical application (second prong of Step 2A), the analysis proceeds to Step 2B, which is the final step where the claim is further 
significantly more” than an abstract idea (i.e. determining whether the claim provides an inventive concept). Thus, unlike Applicant’s assertion, the additional elements are considered not only under Step 2B, but also under the second prong of Step 2A. Consequently, Applicant’s arguments are not persuasive. 
Applicant further asserts that “Applicant cannot provide specific examples to rely upon, however, because of the incomplete and inappropriate analysis in Step 2A”. However, the above appears to be an excuse to cover the lack of reasoning to negate the findings presented under section §101. Particularly, regardless of whether one assumes the analysis be incomplete/improper, this does not preclude one from providing an example (if any) to prove whether the claims are eligible per section §101.
Moreover, as already pointed out above, Applicant does not appear to be properly applying the eligibility guidance. For instance, Applicant argues, “a conclusion of whether a claim is ‘directed’ to an abstract idea can only be concluded after the analysis of whether the entirety of a claim recitation recites subject matter corresponding to an enumerated grouping (Step 2A) and the further analysis regarding integration into a practical application (Step 2B)” (emphasis added). 
Given the excerpt above, Applicant appears to assume that Step 2B requires one to analyze whether a claim integrates an abstract idea into a practical application. However, contrary to Applicant’s assertion, the current guidance requires such analysis to be conducted per the second prong of Step 2A (i.e. per the second prong of Step 2A, one analyzes whether the claim integrates a judicial exception into a practical application). 

Secondly, regarding Step 2B, Applicant asserts: “the aforementioned claims . . . recite additional elements that improve the functioning of a computer and are not well-understood, routine, or conventional”(emphasis added); “[t]he claims are, rather, directed to an improvement in a computer-related technology . . . the claims recite ‘significantly more’ because the claims set forth additional elements that improve the performance of a computer and are not well-understood, routine, or conventional” (emphasis added).
However, no specific analysis is presented to demonstrate the alleged improvement that the additional elements are assumed to provide. As already pointed out above, the claimed additional elements are directed to conventional computer elements, which are serving to perform conventional computer functions (e.g. storing content items into a memory, wherein the content items are organized according to one or more relationships; displaying, via a display interface, one or more content items; receiving, via conventional input unit, an input from a user; displaying, based on the analysis of the input received from the user, one or more relevant or modified content items, etc.). Thus, when each of the claims is considered as a whole, none of the additional elements, alone or in combination, provides an inventive concept. Particularly, the claimed conventional computer system is utilized merely a tool to facilitate the abstract idea; and therefore, none of the claimed elements, alone or in combination, provides an improvement in computer-related technology (i.e. no improvement in the functioning and/or performance of a computer). Consequently, Applicant’s arguments are again not persuasive.     
abstract idea. 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-6, 14, 15 and 17-20 are rejected under 35 U.S.C.103 as being unpatentable over Gerteis 2006/0008789 in view of Loh 2017/0243502.
	Regarding claim 1, Gerteis teaches the following claimed limitations: a system for providing interaction content, the system comprising: a data store implemented on a computing device, the data store for maintaining n-dimensional knowledge landscape map information, wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers ([0060], [0068], [0072] and [0080]: e.g. an e-learning system implementing one or more computing devices; such as a workstation, a portable computing device, etc.; and wherein the system presents content structure associated with at least one course, wherein the content structure is represented as a set of graphs. Accordingly, the above content structure, which is represented as a set of graphs, suggests that the system already stores n-dimensional knowledge landscape map information that defines a set of knowledge landscape map layers), wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors (see FIG 3 and FIG 4: e.g. FIG 3 displays a first graph of the set of graphs [i.e. a first layer of the set of knowledge landscape map layers], wherein the first graph includes a node—label ‘340’—that represents a first learning topic; and wherein FIG 4, displays a second graph of the set of graphs [i.e. a second layer of the set of knowledge landscape map layers], wherein the second graph includes a node—label ‘420’—that represents a second learning topic. In addition, the first layer involves one or more additional nodes, such as labels ‘310’, ‘320’, etc., which individually represent identifiable concepts associated with a learning topic represented in the first layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes. Similarly, the second layer involves one or more additional nodes, such as labels ‘410’, ‘430’, etc., which individually represent identifiable concepts associated with a learning topic represented in the second layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes); a controller, implemented on a computing device having a memory and a processor, wherein 
the computing device executes computer-readable instructions ([0068]: e.g. the e-learning system already implements one or more computing devices; such as a workstation, a portable computing device, etc., and therefore, the system involves a controller implemented on a computing device having a memory and a processor, wherein the computing device executes computer-readable instructions) that cause the controller to: generate a graphical interface corresponding to the n-dimensional knowledge landscape map information, the graphical interface including a display representative of the first layer and including: a representation of a plurality of nodes associated with concepts attributable to the first learning topic; a connector between two nodes from the plurality of nodes, the connector associated with an attribute defining the at least one of a relationship, function or dependency between the two nodes; a first indicator indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes (see FIG 3, FIG 4 and FIG 11: e.g. the above limitations are repeating the parts of the n-dimensional knowledge landscape map. As already indicated above, FIG 3 displays the first layer, which includes: (i) the node—label ‘340’—that represents the first learning topic, (ii) additional nodes, such as labels ‘310’, ‘320’, etc., which are associated with concepts attributable to the first learning topic; and also (iii) a connector, i.e. the line or arrow [not labeled], that connects two nodes, wherein the connector is already associated with an attribute that has an indicator—label ‘380’—indicative of a value of attribute defining the at least one of a relationship, function or dependency between the two nodes. It is also worth noting that the above n-dimensional knowledge landscape map is generated via a graphical user interface); 

the additional node associated with a concept attributable to the second learning topic (FIG 3, labels ‘310’,‘350’ and FIG 4, label ‘420’: e.g. FIG 3, label “KNOWLEDGE STRUCTURE”, or label ‘350’ of node ‘310’, corresponds to the second indicator indicative of a relationship between node ‘310’ of the first layer and node ‘420’ of the second layer, wherein node ‘420’ is the additional node associated with the second layer, and wherein the additional node is associated with a concept attributable to the second learning topic); obtain user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information; selectively cause a modification to the graphical interface corresponding to the n-dimensional knowledge landscape map information responsive to the user interaction, wherein the modification of the graphical interface includes a representation of the second layer including the additional node associated with the second layer (see FIG 3, FIG 4 and FIG 11; and [0089], lines 15-18: e.g. it is understood that the system generates a graphical interface or window that displays just one course graph—i.e. one layer—at a time; see FIG 11. In this regard, FIG 3 corresponds to the graphical interface displaying just the first layer of the n-dimensional knowledge landscape map. Accordingly, based on input received from the user, such as a manipulation a scroll bar(s), the graphical interface displays FIG 4 instead of FIG 3. The above suggests the system obtains user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information; and thereby selectively causes a modification to the graphical interface corresponding to the n-dimensional knowledge landscape map information, wherein the modification of the graphical interface includes a representation of the second layer that includes the additional node associated with the second layer [i.e. FIG 4, labels ‘420’, ‘410’ and ‘430’]).
Gerteis does not explicitly describe characterizing the user interaction as pertaining to the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer.
	However, Loh discloses a system that generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on at least one of the nodes in the first layer; and thereby the system displays another portion of the course structure (i.e. a second layer) based on the selected node (see [0039]).  	 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh; for example, by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking a corresponding node on a given layer (e.g. by clicking a given node on the first layer, node ‘310’ of FIG 3), in order to provide the user with an additional option to display one or more course graphs (layers) more efficiently. 
Gerteis in view of Loh teaches the claimed limitations as discussed above. Gerteis further teaches:
Regarding claim 2, wherein the first learning topic is associated with a plurality of sub-topics (see FIG 3: e.g. the first learning topic—label ‘340’—is associated with a plurality of sub-topics, such as: labels ‘310’, ‘320’ and ‘330’),
wherein the second learning topic corresponds to one of the plurality of sub-topics associated with the first learning topic (see FIG 3, label ‘340’ and FIG 4, label ‘420’: e.g. the second learning topic—label ‘420’—is one of the sub-topics of the first learning topic—label ‘340’—since the second learning topic is a further sub-topic of label ‘310’).   
	Regarding claim 4, Gerteis in view of Loh teaches the claimed limitations as discussed above.
Although Gerteis does not explicitly describe that “the user interaction information related to the graphical interface corresponding to the n-dimensional knowledge landscape map information corresponds to a modification of a value of an attribute of an identified node in the represented plurality of nodes and individual connectors”, Gerteis already teaches an authoring tool that involves a course editor interface; and wherein the course editor interface allows the user to edit one or more structural elements of a course structure; such as: associating relations with one or more structural elements of the course structure, editing one or more of the structural elements of the course structure, etc. ([0082], [0084], [0091], [0098], [0103]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gerteis’s system; for example, by incorporating an algorithm(s) that generates an interface for allowing the user (e.g. the learner) to specify, based on a learning strategy specific to the user ([0064]), the order/sequence of one or more nodes on the graph; and wherein the system further generates a modified graph involving one or more updated connections to one or more nodes, etc., in order to provide the user with an additional flexibility to easily meet the user’s specific learning strategy. 
Gerteis in view of Loh teaches the claimed limitations as discussed above. 
	The limitation, “wherein the controller is further operable to modify one or more attributes of the connectors responsive to the modification of the value of the attribute of the identified node”, is already addressed above according to the modification discussed per claim 4. Particularly, the system already generates a modified graph involving nodes with updated connections (see the discussion above since it already applies to claim 5).
	Regarding claim 6, wherein the representation of the layer including two nodes associated with concepts attributable to the first learning topic includes a representation of the additional node associated with the second layer (see FIG 3 and FIG 4: e.g. the nodes ‘310’, ‘320’ and ‘330’ are associated with concepts attributable to first learning topic—label ‘340’; and node ‘420’ is a node on the second layer).
Regarding claim 14, Gerteis teaches the  following claimed limitations: a method for managing the display of media segments m an interactive environment, the method comprising: associating user interaction information related to a display of a first layer of knowledge landscape map information corresponding to a first learning topic ([0059], [0060], [0068] and FIG 3, label ‘340’ : e.g. an e-learning system implementing one or more computing devices; such as a workstation, a portable computing device, etc.; wherein the system allows a user—such as a learner or an author—to traverse through course elements; and wherein the system displays at least a portion content structure associated with at least one course; such as a first graph of a set of graphs corresponding to a learning topic [i.e. a display of a first layer of the knowledge landscape map information corresponding to a first learning topic]), wherein the display of the at least a portion of the knowledge landscape map information includes at least one node representing an identifiable concept defined e.g. FIG 3 displays the first layer of the set of knowledge landscape map, wherein the first graph includes: (i) a node—label ‘340’—that represents an identifiable concept defined  according to a first learning topic, and (ii) at least one node—labeled ‘310’—representing an identifiable concept defined according to a second learning topic); selectively causing a modification to a graphical interface corresponding to the knowledge landscape map information response to the user interaction, the modification to the graphical interface including causing the display of a second layer of the knowledge landscape map information related to the second learning topic (FIG 3 and FIG 4; and [0089], lines 15-18: e.g. based on input received from the user, such as a manipulation a scroll bar(s), the graphical interface displays the graph depicted in FIG 4 instead of the graph depicted in FIG 3. In this regard, FIG 4 corresponds to a second graph of the set of graphs [i.e. a second layer of the knowledge landscape map] that relates to the second learning topic. Accordingly, displaying of the second graph—FIG 4—indicates the modification to the graphical interface corresponding to the knowledge landscape map information, responsive to the user interaction, thereby displaying a second layer of the knowledge landscape map information related to the second learning topic).
	Gerteis does not explicitly describe, characterizing the user interaction information as pertaining to the at least one node representing an identifiable concept defined according to the second learning topic. 
However, Loh discloses a system that generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on at least one of the nodes in the first layer; 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh; for example, by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking a corresponding node on a given layer (e.g. by clicking a given node on the first layer, node ‘310’ of FIG 3), in order to provide the user with an additional option to display one or more course graphs (layers) more efficiently. 
Gerteis in view of Loh teaches the claimed limitations as discussed above. Gerteis further teaches: 
Regarding claim 15, a first indicator indicative of a value of the attribute between the at least one node representing an identifiable concept defined according to the first learning topic and the at least one node representing an identifiable concept defined according to the second learning topic (FIG 3, label “KNOWLEDGE STRUCTURE”, or label ‘350’ of node ‘310’: e.g. the above serves as an indicator, which indicates a value of the attribute between the node representing an identifiable concept defined according to the first learning topic; and also a node representing an identifiable concept defined according to the second learning topic).
	Regarding claim 17, wherein the display of a second layer of the knowledge landscape map information related to the second learning topic includes the at least
one node representing an identifiable concept defined according to a first learning topic (FIG 3 and FIG 4, label ‘420’: e.g. the second graph/layer already involves at least one node—label ‘420’—that represent a concept defined according to the first learning topic—FIG 3, label ‘340’),
	Regarding claim 18, wherein selectively causing a modification to the graphical interface corresponding to the knowledge landscape map information response to the characterized user interaction includes removing the display of the first layer of the knowledge landscape map information corresponding to a first learning topic (FIG 4 and also FIG 11: e.g. the interface displays one graph at a time; and therefore, FIG 3 [first layer] is already removed by the time FIG 4 [second layer] is displayed),
	Regarding claim 19, wherein causing the display of a second layer of the know ledge landscape map information related to the second learning topic includes causing the display of information identifying a plurality of additional layers in which the at least one node representing an identifiable concept defined according to the second learning
topic is represented (FIG 4: e.g. each of the labels “RELATIONS” and “KNOWLEDGE OBJECTS”, or each of labels ‘450’ of nodes ‘410’ and ‘430’, already provide information identifying  a plurality of additional layers in which the at least one node representing an identifiable concept defined according to the second learning topic is represented). 
	Regarding claim 20, Gerteis in view of Loh teaches the claimed limitations as discussed above.
	The limitation, “obtaining second user interaction information related to the display of a second layer of the knowledge landscape map information related to the second learning topic . . . causing the display of the first layer of the knowledge landscape map information related to the first learning topic”, is merely specifying the same process of moving from one graph/layer to another graph/layer by activating one 
●	Claims 7-11 are rejected under 35 U.S.C.103 as being unpatentable over Gerteis 2006/0008789 in view of in view of Loh 2017/0243502 and further in view of Scheuring 2004/0202987. 
	Regarding claim 7, Gerteis teaches the following claimed limitations: a method for managing the display of media segments in an interactive environment, the method comprising: causing a display of at least a portion of n-dimensional knowledge landscape map information on a graphical interface ([0060], [0068]; [0080] and FIG 3: e.g. an e-learning system, which implements one or more computing devices, for providing one or more media segments ([0043], lines 13-15) relating to one or more courses; wherein a content structure associated with at least one course is represented as a set of graphs; and wherein the computing device displays at least a portion of the course structure), wherein the n-dimensional knowledge landscape map information defines a set of knowledge landscape map layers, wherein a first learning topic is represented on a first layer of the set of knowledge landscape map layers, wherein a second learning topic is represented on a second layer of the set of knowledge landscape map layers, wherein individual layers of the n-dimensional knowledge landscape map information include one or more 
nodes that individually represent identifiable concepts associated with a learning topic represented in the individual layer, and wherein at least one of relationships, functions or dependencies between two nodes are represented as connectors (see FIG 3 and FIG 4: e.g. FIG 3 displays a first graph of a set of graphs [i.e. a first layer of a set of knowledge landscape map layers], wherein the first graph includes a node—label ‘340’—that represents 
a first learning topic; and wherein FIG 4, displays a second graph of the set of graphs [i.e. a second layer of the set of knowledge landscape map layers], wherein the second graph includes a node—label ‘420’—that represents a second learning topic. In addition, the first layer involves one or more additional nodes, such as labels ‘310’, ‘320’, etc., which individually represent identifiable concepts associated with a learning topic represented in the first layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes. Similarly, the second layer involves one or more additional nodes, such as labels ‘410’, ‘430’, etc., which individually represent identifiable concepts associated with a learning topic represented in the second layer; and also one or more connectors, such as lines or arrows [not labeled], wherein each connector represents at least one of relationships, functions or dependencies between two nodes); wherein the display of the least a portion of the n-dimensional knowledge landscape map information includes: a representation of the first layer of the n-dimensional knowledge landscape map information, the representation of the first layer of the n-dimensional knowledge landscape map information including a first layer node associated with a concept attributable to the first learning topic and a representation of an additional node associated with the second layer, the additional node associated with a concept attributable to the second learning topic (see FIG 3, FIG 4 and FIG 11: e.g. as already indicated above, FIG 3 displays the first layer, which represents a portion of the 
n-dimensional knowledge landscape map; and wherein FIG 3 includes: (i) the node—label ‘340’—that is associated with a concept attributable to the first learning topic, (ii) at least one additional node, such as label ‘310’, which is associated with the second layer, the additional node associated with a concept attributable to the second learning topic); obtaining user interaction information related to of the displayed at least a portion of the knowledge landscape map information; and selectively causing a modification to the graphical e.g. the interface already implements 
a means—such as a scrollbar(s)—that allows the user to interact with the displayed course graph [i.e. a portion of the knowledge landscape map]; and wherein based on the user’s input—such as manipulating the scrollbar—the system selectively modifies the graphical interface corresponding to the n-dimensional knowledge landscape map), wherein the modification to the graphical interface includes: a representation of the second layer of the n-dimensional knowledge landscape map information, the representation of the second layer of the n-dimensional knowledge landscape map information including the additional node associated with the second layer and one or more additional second layer nodes associated with the second layer of the n-dimensional knowledge landscape map information and associated with concepts attributable to the second learning topic (see FIG 4: e.g. FIG 4 represents the second course graph, i.e. the second layer of the n-dimensional knowledge landscape map, wherein the second layer involves: (i) the additional node—label ‘420’—that is associated with the second layer, (ii) one or more additional second layer nodes—such as labels ‘410’ and ‘430’—associated with the second layer and with concepts attributable to the second learning topic); and a representation of at least one additional connector between the additional node associated with the second layer and the second layer node associated with the second layer of the n-dimensional knowledge landscape map information, the at least one additional connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the one or more additional second layer nodes associated with the n-dimensional knowledge landscape map information (FIG 4: e.g. the line or arrow [not labeled] connecting node ‘420’ to node ‘410’ corresponds to a representation of at least one additional connector between the additional node associated with the second layer and the second layer node associated with the second layer of the n-dimensional knowledge landscape map information; and wherein the above connector is indicative of a relationship, function or dependency between the additional node associated with the second layer and the one additional second layer nodes associated with the n-dimensional knowledge landscape map).
	Gerteis does not explicitly describe, characterizing the user interaction information as pertaining to the additional node associated with the second layer; and each of the first layer and the second layer including a representation, in the first layer, of a connector between the additional node associated with the second layer and the first layer node, the connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the first layer node.
	However, regarding “the user interaction information as pertaining to the additional node associated with the second layer”, Loh discloses a system that generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein the system allows a user to click on at least one of the nodes in the first layer; and thereby the system displays another portion of the course structure (i.e. a second layer) based on the selected node (see [0039]).  	 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh; for example, by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking a e.g. by clicking a given node on the first layer), in order to provide the user with an additional option to display one or more course graphs (layers) more efficiently. 
	Regarding the limitation directed to “a representation, in the first layer, of a connector between the additional node associated with the second layer and the first layer node, the connector indicative of a relationship, function or dependency between the additional node associated with the second layer and the first layer node”, Scheuring discloses a system that generates a learning map involving one or more sets of nodes (FIG 3 and FIG 4), wherein at least one node of a set of nodes involves at least one connector that indicates a post-cursor or a precursor relationship with another node ([0050] and [0051]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Gerteis in view of Loh and further in view of Scheuring; for example, by incorporating a post-cursor and/or a precursor to each of the one or more connectors in the first course graph (FIG 3) and the second course graph (FIG 4), in order to enable 
the user to easily recognize the relationships between various nodes in various layers (e.g. the relationships between a first node in the first layer—FIG 3, label ‘310’—and a second node in a second layer—FIG 4, label ‘420’, etc.), so that the user would have a better chance to easily execute the correct sequence through the course structure.  
	Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above. Gerteis further teaches: 
Regarding claim 8, wherein the display of the least a portion of the n-dimensional knowledge landscape map information includes a first indicator indicative of a value of FIG 4: e.g. label “Methods”, or label ‘450‘ of node ‘420’ corresponds to the first indicator indicative of a value of the attribute defining a dependency relationship between the additional node associated with the second layer and the first layer node).  
	Regarding claim 9, Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above.
Although Gerteis does not explicitly describe that “the user interaction information related to the display of the at least a portion of knowledge landscape map information corresponds to a modification of a value of an attribute of a selected node”, Gerteis already teaches an authoring tool that involves a course editor interface; and wherein the course editor interface allows the user to edit one or more structural elements of a course structure; such as: associating relations with one or more structural elements of the course structure, editing one or more of the structural elements of the course structure, etc. ([0082], [0084], [0091], [0098], [0103]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Gerteis’s system; for example, by incorporating an algorithm(s) that generates an interface for allowing the user (e.g. the learner) to specify, based on a learning strategy specific to the user ([0064]), the order/sequence of one or more nodes on the graph; and wherein the system further generates a modified graph involving one or more updated connections to one or more nodes, etc., in order to provide the user with an additional flexibility to easily meet the user’s specific learning strategy. 
Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above. 
	The limitation, “wherein modifying one or more attributes of the connectors responsive to the modification of the value of the attribute of the identified node includes dynamically modifying the value defining the dependency relationship between the at least two nodes from the set of nodes representing individual identifiable concepts”, is already addressed above according to the modification discussed per claim 9. Particularly, the system already generates a modified graph involving nodes with updated connections (see the discussion above since it already applies to claim 10).
	Regarding claim 11, Gerteis in view of Loh and further in view of Scheuring teaches the claimed limitations as discussed above.
	Gerteis further teaches, wherein the representation of the second layer of the n-dimensional knowledge landscape map information further includes a representation of the first layer node associated with the first layer of the n-dimensional knowledge landscape map information (see FIG 4: e.g. the second course graph, which corresponds to the second layer, already comprises information representing the first layer node, which is associated with the first layer; for instance, node ‘420’ of the second layer involves information that relates to node ‘310’ of the first layer. It is worth noting that the claim is requiring the presence of information on the second layer). 
	Note that the prior art does not suggest the invention as currently claimed according to claims 12, 13 and 16.  



Response to Arguments.
9. 	Applicant’s arguments have been fully considered (the arguments filed on 07/28/2021). However, the arguments are not persuasive. 
(i)	Regarding the rejection under section §112(b), Applicant argues: 
Applicant notes that the Office Action supports the rejection of Claim 7 on the basis that the recited "connector" is defined according to "an identifiable concepted defined according to the second learning topic" that has "is not displayed prior to the second layer. Applicant respectfully submits that the Office Action misconstrues that a node of the recited n-dimensional knowledge landscape map must be displayed in order to exist. No such requirement is described with the regard to the present application and it is inappropriate to make such an assumption. Rather, in accordance with at least aspects of the present application, the display of the value of the attribute provides information to a user information that may elicit user interaction to cause the display of aspects of the second layer. Accordingly, Claim 7 cannot be ambiguous for the reasons recited in the Office Action. Applicant respectfully requests withdrawal of the 35 USC § 112(b) rejection of Claim 7. If the Examiner does not fully understand the invention, Applicant's representative will be happy to provide additional explanation.

However, Applicant’s assertion is again inconsistent with the facts established in the office-action. For instance, Applicant appears to make the following hypothetical assumption regarding the basis for the rejection, “the recited ‘connector’ is defined according to ‘an identifiable concepted defined according to the second learning topic’ that has ‘is not displayed prior to the second layer. Applicant respectfully submits that the Office Action misconstrues that a node of the recited n-dimensional knowledge landscape map must be displayed in order to exist”. 
However, as evident from the previous office-action (e.g. see page 18 of the previous office-action), the issue raised under section §112(b) has nothing to do with the hypothetical assumption that Applicant presented above. Instead, the issue is specific to the inconsistency noted in the previous claims. For instance, Applicant previously recited (emphasis added),
a connector between two nodes from the plurality of nodes, the connector associated with an attribute defining the at least one of a relationship, function or dependency between the two or more nodes” (per claim 1); and 
“at least one additional connector between the additional node associated with the second layer and the one or more additional second layer nodes associated with the second layer” (per claim 7). 
The excerpts above indicate that Applicant is misconstruing the role of the connector disclosed in the specification. This is because the specification does not describe any scenario where a single connector is utilized to connect more than two nodes (e.g. three nodes, four nodes, etc.). Accordingly, due to the above inconsistency, the Examiner raised the issue under section §112(b). Particularly, the Examiner stated that “it is unclear what is implied regarding such a connector between two or more nodes. It is again worth noting that a connector is considered to connect two nodes; and therefore, it is unclear how a single connector is considered to connect more than two nodes (e.g. three or more nodes)” (e.g. see page 18 of the previous office-action). 
Thus, the issue raised in the previous office-action is due to the inconsistent limitations that Applicant previously presented. Consequently, Applicant’s argument directed to section §112(b) is not relevant to the specific issue identified in the previous office-action. Applicant further assert that “[i]f the Examiner does not fully understand the invention, Applicant's representative will be happy to provide additional explanation”. However, given the facts discussed above, it is clear who fully understands the invention.  

(ii)	Regarding the rejection under section §103, Applicant argues: 
Gerteis is purportedly directed toward an e-learning course for presenting content in a sequential order. (Abstract). In supporting the rejection of the claims of the present application, the Office Action appears to suggest (as confirmed in the Interview Summary) that a display of different sets of graphs of user interface, such as in Figs.3 and 4, expressly teach the recited first and second layer of an n-dimensional knowledge landscape map . . . 
In conjunction with the above characterizations, the Office Action cites a teaching in Gerteis of the manipulation of a scroll bar as teaching or suggesting the recitation of user interaction information because it causes the change in display from one display (e.g., the display in Fig. 3) to a second display (e.g., the display in Fig. 4). To make such a characterization, however, requires ignorance of the recitations of the claims, namely, to "characterize the user interaction as pertaining to the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer" as recited in the claims. More specifically, one skilled in the relevant art would not arrive at a conclusion that a generic display element, such as a scroll bar, could possible correspond to an indicator indicative of a relationship between a first and second layer of a display and that user interaction of such a generic display element would pertain to a relationship between two or more layers. For example, under such in interpretation, manipulation of a scroll bar (or other generic user interface element) would therefore require changing to other display for every type of manipulation. Such a teaching or suggestion is simply not present in Gerteis. 
The Office Action appears to suggest that Loh teaches or suggest selecting a course structure to display another portion of the course structure (Office Action, page 19). The Office Action suggests that a combination of Gerteis (e.g., selecting a scroll bar) and Loh (e.g., displaying a different portion of the course structure) would arrive at the recitations of the claims. Applicant respectfully submits that one skilled in the relevant art would not understand how such a proposed modification would in fact occur. More importantly, the Office Action does not provide any basis as to how the proposed combination (if possible) would result in the recitations of the claims. 
Under Section 103, "all words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 U.S.P.Q. 494, 496 (C.C.P.A. 1970) . . . 
Although Applicant has not addressed all the issues of the dependent claims, Applicant respectfully submits that Applicant does not necessarily agree with the characterization and assessments of the dependent claims made by the Examiner . . .

However, the Office respectfully disagrees with the above arguments at least for the following reasons: 
Firstly, Applicant appears to fail to consider the broadest reasonable interpretation (BRI) of the claims. It is worth noting that claims are given their broadest reasonable interpretation, in light of the disclosure, without importing any limitation from Gerieis teaches an educational content structure (i.e. an n-dimensional knowledge landscape map) that comprises a set of course graphs, including as a first course graph and a second course graph; and wherein each of these graphs involves one or more nodes (e.g. see (i) FIG 3, which depicts the first course graph that corresponds to the claimed first layer; and (ii) FIG 4, which depicts the second course graph that corresponds to the claimed second layer). 
In this regard, Applicant has not demonstrated whether the teaching of Gerieis above is inconsistent with the claimed limitations. Instead, Applicant asserts, “the Examiner is apparently making the correlation that ‘different set of course graphs’ equates (e.g., teaches) to an n-dimensional knowledge landscape map. Applicant respectfully disagrees with such a characterization of the teachings of Gerteis”. However, simply disagreeing with the Examiner’s analysis, without providing proper reasoning to negate the analysis, is certainly not persuasive. 
Applicant also disagrees with the teaching of Gerieis as applied to the scroll bar, which allows the user to provide input related to the graphical interface. Gerieis already teaches that the system, responsive to the user interaction received via the scroll bar, proceeds from displaying the first layer (FIG 3) to displaying the second layer (FIG 4). It is worth noting that the claim does not specify how the input from the user should be received (i.e. no limitation is recited that is specific to the mechanism utilized to obtain the user’s interaction). Accordingly, the teaching of Gerieis presented above is consistent with the claimed limitation. 
one skilled in the relevant art would not arrive at a conclusion that a generic display element, such as a scroll bar, could possible correspond to an indicator indicative of a relationship between a first and second layer of a display and that user interaction of such a generic display element would pertain to a relationship between two or more layers”
However, no specific reason is presented to negate the scroll bar as an element that indicates the relationship between the first layer and the second layer. It is worth to note that the user’s input, such as dragging the scroll bar from its upper position down to its lower position, modifies the information being displayed. Particularly, the interface (see FIG 11) transitions from displaying the first layer (FIG 3) to displaying the second layer (FIG 4). Thus, one skilled in the art would readily conclude that the scroll bar corresponds to an indicator indicative of a relationship between the first and second layer; and wherein the user interaction of such scroll bar pertains to a relationship between the two layers. 
Nevertheless, the “indicator” implied per the claim is related to the node, but not necessarily to the layer. Thus, Applicant’s argument above does not correspond to the scope of the claim. 
Secondly, Applicant’s assumption, “manipulation of a scroll bar (or other generic user interface element) would therefore require changing to other display for every type of manipulation” (emphasis added), is not consistent since no such condition is necessarily required to support the teaching of Gerieis discussed above. Moreover, as already pointed out above, the manipulation of the scroll bar—such as dragging the scroll bar from its upper position down to its lower position—does change the information being e.g. transitioning from displaying the first layer (FIG 3) to displaying the second layer (FIG 4)). Consequently, Applicant’s arguments are not persuasive. 
Applicant also asserts that “[t]o make such a characterization, however, requires ignorance of the recitations of the claims, namely, to ‘characterize the user interaction as pertaining to the second indicator indicative of a relationship between at least one of the two nodes and an additional node associated with the second layer’” (emphasis added). 
However, the above assertion is not reliable since it involves ignorance of the secondary reference. Particularly, a secondary reference (Loh) is incorporated to address the limitation as applied to characterizing the user interaction as pertaining to the second indicator. For instance, as already pointed out above (see the analysis under section §103), Loh generates a course structure comprising a plurality of layers; such as a first layer depicting a portion of the course structure, including indicators that indicate the relationships between nodes (see FIG 2A); and wherein, based on interaction received from the user pertaining to an indicator—such as the user clicking one of the nodes in the first layer, the system displays another portion of the course structure (i.e. a second layer) based on the selected node; and wherein the second layer also involves one or more nodes (see [0039]). Of course, given the above teaching, a person skilled in the art would be motivated to modify Gerteis by incorporating an algorithm(s) that allows the user to easily navigate from one course graph to another course graph (e.g. easily navigate to the second course graph or the second layer) by clicking a corresponding node on a given layer (e.g. by clicking node ‘310’ of FIG 3), etc., so that the user would have an additional option to display one or more course graphs (layers) more efficiently. 
one skilled in the relevant art would not understand how such a proposed modification would in fact occur. More importantly, the Office Action does not provide any basis as to how the proposed combination (if possible) would result in the recitations of the claims” (emphasis added). 
	However, one skilled in the art readily understands the facts directly from the teaching of the secondary reference, Loh. For instance, Loh describes (see [0039], emphasis added), 
“. . . A user can select one or more of the nodes 206 to further explore the topic map. That is, upon selection of a node 206 . . .  the topic map pane 202 can provide the user with a detailed view of additional topics within the selected sub-topic. For example, upon selection of the "Geometry" node, the topic map pane 202 can output to the display a new collection of icons/nodes representative of sub-topics within Geometry. The newly displayed collection of sub-topics may also be presented as a hierarchical pre-requisite network of interconnected nodes. The navigation pane 200 also can include, e.g., a button or other icon that allows a user to move back up the topic map . . .”
Thus, it is evident from the excerpt above that Loh implements an algorithm that allows the user to transition from a first node in the first layer to a second node in the second layer; such as, by clicking the node in the first layer. Accordingly, the artisan (a person skilled in the art) incorporates such algorithm in to Gerteis, so that the modified system allows the user to easily navigate from a node in the first course graph to a relevant node in the second course graph; for example, by clicking the node in the first course graph, etc. 

Thus, at least for the reasons discussed above, the Office concludes that claims 1-11, 14, 15 and 17-20 are obvious over the prior art. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715